FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed August 31, 2022.  Claim 1 has been amended.  Claims 26-29 remain withdrawn, and claims 1, 4-5, 8-9, 11-16, and 24-25 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the rejection of claims 1, 4-5, 8-9, and 24-25 under 35 USC 101, as the claims now require a combination of active steps (of measuring mRNA levels by RT-PCR or next-generation sequencing, and recording a diagnosis as set forth in (5) of claim 1) that together add something significantly more than a JE, as the performance of such steps together was not well-understood, routine, and conventional as of applicant’s effective filing date.  However, claims 1, 4-5, 8-9, 11-16, and 24-25 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I, and of species b) of that Group (corresponding to the primer of SEQ ID NOS 5-6 and the probe of SEQ ID NO: 7) in the reply filed on March 9, 2021 is again acknowledged.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.
Claims 1, 4-5, 8-9, 11-16, and 24-25 remain under consideration herein, with claims 13-14 being under consideration as directed to the elected species of the primer set of SEQ ID NOS 5-6, and the probe of SEQ ID NO: 7.  
Claim Rejections - 35 USC § 112(a)/first paragraph
Claims 1, 4-5, 8-9, 11-16, and 24-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Regarding all of claims 1, 4-5, 8-9, 11-16, and 24-25, independent claim 1 continues to recite several alternative types of “recording a diagnosis” (see step (5) of the claim).  As discussed in the prior Office action, this amendment does not find basis in the application as filed.  Again, upon introducing the amendment adding this step (5), Applicant pointed to paragraphs 162 and 163 of the specification as providing support for the amendments to claim 1, and these areas of the specification do disclose the display of results of a determination with regard to ALL status and stage, and the provision of results to a physician; however, this does not encompass something equivalent to the language “recording a diagnosis”.  Elsewhere in the specification, computer systems and products for use in applicant’s methods, which would necessarily achieve the creation of a type of record of diagnoses, are disclosed (see, e.g., paragraphs 29, 126, and 150).  However, these specific embodiments are not equivalent to the broad language “recording a diagnosis” as set forth in claim 1, which would encompass any manner of recording.  Accordingly, applicant’s amendments to claim 1 added new matter to the claims.
	The reply of August 31, 2022 traverses the rejection on the following grounds.
On page 9 of the Reply, applicant argues that “the ‘determination result’ that is provided to the ‘output’ unit arguably has inherent been recorded (stored)”, and notes the Examiner’s acknowledgement that applicant’s computer systems would achieve the creation of some type of record.  As Applicant and the Examiner agree with respect to this type of record/recording, it need not be further discussed.  
The Reply next argues that “such descriptions in the specification as filed are sufficient to convey to persons of skill in the art that the inventors were in possession of methods, in general, for ‘recording a diagnosis’” (Reply page 9), urging that literal support is not required to comply with the written description requirement, and that a persons of skill in the art would have recognized and concluded from applicant’s disclosure of digital storage of a diagnosis on a medium such as computer memory or data storage unit that applicant was in possession “of the general concept of recording a diagnosis in some tangible form or on some medium, whether it be, for example, on a computer, on paper, or on an electronic health record, for example” (Reply page 10).  Applicant further argues that the written description inquiry appropriately considers “the knowledge and skill of those in the art at the time of the invention”, and what the disclosure reasonably conveys to such a person (Reply page 11).
These arguments have been thoroughly considered but are not persuasive.  The specification as filed simply does not disclose the general concept of “recording a diagnosis”, either using these particular words, or by any analogous language or other manner.  The only types of records/recordings referenced in the application as filed are records/recording in the context of a computer or computer system/medium.  The specification does not  disclose or describe any other activities embraced by the general language “recording a diagnosis”.  The Examiner does not dispute the fact that one of skill in the art could envision other types of “recording a diagnosis”; that fact is the basis for this rejection, because the application as filed did not provide any disclosure of other types of “recording a diagnosis”, and applicant thus now seeks to claim something that was not in fact originally disclosed.  Essentially, the specification as filed discloses one species of a broader genus, and the claims presently under consideration now attempt to claim the entire genus.  This is not permissible under 35 USC 112(a), and accordingly, applicant’s arguments are not persuasive.  See MPEP 2163 I B and II A(3)(b).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claim(s) 1, 4, 8-9, 11, 13, 24, and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagag et al (Mediterr. J. Hematol. Infect. Dis. 8:e2016008 [1/1/2016]; cited in IDS) in view of Andersen et al (US 20110067123 A1 [03/17/2011]; cited herein).  
Hagag et al disclose that WT-1 gene expression “is an important prognostic factor” in childhood acute lymphoblastic leukemia (ALL), specifically with “negative WT-1 expression” (detected via the real-time PCR assay taught by Hagag et al) being significantly associated with “higher relapse and death rate” as well as detected minimal residual disease (MRD).  With more particular regard to the method steps of independent claim 1, Hagag et al disclose a real-time PCR method comprising obtaining mRNA levels of both WT1 and GAPDH in bone marrow samples of subjects with childhood ALL and calculating expression using a ratio of WT1 to GAPDH (which meets the requirement for a type of “index value” based on a ratio)(see page 3/8, left column bridging to right column); it is further noted that Hagag et al’s teaching of RT-PCR meets the requirements of the new “wherein” clause limitation added at the end of claim 1 by the Amendment of August 31, 2022.  Hagag et al also teach measuring WT1 expression in blood of healthy children and using this measurement to establish a cut-off value, stating that “WT-1 expression in peripheral blood was examined from 10 healthy children as control, and the cut-off value is determined relative to controls” (page 3/8, left column); Hagag et al thus also teach a “comparing” that meets the requirements of step (4) of claim 1. With regard to the intended use of “diagnosing a hematological stage”, it is reiterated that Hagag et al teach that their method may assist in establishing likelihood of relapse and death, and in establishing the presence of MRD, all of which constitute types of diagnoses of hematological stage.  With regard to the limitation of claim 1 requiring that the “test subject is a patient with child ALL or suspected child ALL”, it is reiterated that Hagag et al teach subjects with childhood ALL (see, e.g., the Abstract and the disclosure under the heading “Subjects and Methods” at page 2); this meets the requirements of the claims.  
	Hagag et al do not teach the requirement of step (5) of claim 1 of “recording a diagnosis” (wherein the diagnosis is simply any recordation of what is indicated by the outcome of the testing of Hagag et al; it is noted that the claims embrace any type of “cutoff value”, such that cutoffs taught and/or suggested by the teachings of Hagag et al are sufficient to meet the requirements of the claims).  
	Andersen et al teach methods of early diagnosis of Parkinson’s disease that rely on detected altered gene expression levels (i.e., methods similar to the types of methods taught by Hagag et al, but applied to a different disease/condition).  Andersen et al teach further steps of recording the results of their testing, including information such as expression levels determined, as well as the diagnosis/diagnoses indicated by the determined levels (see entire reference, particularly paragraphs 9, 24, and 37 and claims 15-17).  Andersen et al teach that such recording may take various forms, including hospital records, doctor’s office medical records, lab records, computer readable media storing such records, medic alert tags or cards, etc. (see paragraphs 9, 24, and 37, and claims 15-17), and teach that such records make a patient’s diagnosis available for review by a physician (paragraph 24).
	In view of the teachings of Andersen et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Hagag et al so as to have added a step of recording whatever diagnosis was indicated by the outcome of the testing of Hagag et al.  An ordinary artisan would have been motivated to have made such a modification for the benefit of making the information available to a physician for review, as taught by Andersen et al.  Further, in view of Andersen et al’s teaching of forms of recording such as medical alert tags and cards, an ordinary artisan would also have been motivated to have recorded a subject’s diagnosis in this type of form, for the benefit of making the subject’s medical status more readily available to healthcare providers in the event of an emergency.
With further regard to dependent claim 4, it is noted that Hagag et al teach that their calculation of index value constitutes a type of normalization; see page 3/8, left column.  Regarding claims 8, and 9, it is reiterated that Hagag et al employ a cut-off value determined relative to results from a healthy control population (see again page 3/8, left column).  With further regard to claims 8 and 9, Hagag et al also disclose a statistical comparison of child ALL patients with and without MRD (see, e.g., Tables 1-5 and the description of statistical analysis at page 4/8); the remainder of the claim (“is to distinguish between.....”) simply recites an intended use without adding any further actions/manipulations that might differentiate the claims from the prior art.  Regarding claim 9, it is noted that neither of the specified sample types is actually required by the claim; the claim further limits a conditional element that is not required.  Regarding claims 11 and 13, the method taught by Hagag et al employs RT-PCR (see, e.g., page 3/8, left column), and the forward and reverse WT1 gene primers employed by Hagag et al are identical to instant SEQ ID NOS 5-6 (see page 3/8, right column, first full paragraph).  Regarding claims 24-25, Hagag et al teach obtaining multiple biological samples from subjects (both blood and bone marrow), which is sufficient to meet the requirement of claim 24 (as it is noted that the claim does not specify any minimal interval between sample collections, but rather simply requires samples obtained at any “different times”).  Regarding claim 25, Hagag et al clearly teach that their method achieves monitoring transitions between disease phases; see, e.g., Tables 1-3.  
The Reply of August 31, 2022 provides a combined traversal of both rejections under 35 USC 103; the response to applicant’s traversal is provided below following all rejections.  
Claim(s) 11-12 and 14-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagag et al in view of Andersen et al, as applied to claims 1, 4, 8-9, 11, 13, 24, and 25, above, and further in view of Koga et al (WO2014/115779A1 [July 2014]; cited in IDS; English translation previously cited).  
It is noted that this rejection applies against claim 11 (from which claims 12 and 14-16 depend) to the extent that it is directed to the preferred embodiments of claims 12 and 14-16; claim 11 is also suggested by Hagag et al in view of Andersen et al, as indicated above.
	The relevant teachings of Hagag et al and Andersen et al are set forth above.  
It is reiterated that the method taught by Hagag et al employs RT-PCR (see, e.g., page 3/8, left column), and that the forward and reverse WT1 gene primers employed by Hagag et al are identical to instant SEQ ID NOS 5-6 (see page 3/8, right column, first full paragraph).  However, Hagag et al do not teach an RT-PCR including reverse transcription and extension of the WT1 and GAPDH mRNAs simultaneously in the same container (as set forth in claim 12), or teach the use of primers corresponding to instant SEQ ID NOS 5-6 with a labeled probe of SEQ ID NO: 7 (as set forth in claim 14); Hagag et al also fail to teach GAPDH mRNA primers and probes meeting the requirements of claims 15-16.
Koga et al teach a method “for quantifying, with ease, in a short time period, and with high sensitivity, human WT1 mRNA expression level which can be used to diagnose cancers such as” leukemias (see entire reference, particularly the Abstract).  Koga et al disclose that their method is one step RT-PCR in which WT1 mRNA and mRNA of GAPDH are reverse transcribed and elongated simultaneously in the same vessel (see again the entire reference, particularly the Abstract; see also the Methods described at page 2/13-4/13, and Example 1).  Koga et al thus teach an RT-PCR method meeting the requirements of claims 11-12 that is taught as being a rapid and sensitive assay for quantification of WT1 (i.e., the same target taught by Hagag et al).  Koga et al also disclose and exemplify the use in their methods of a WT1 primer set and corresponding probe disclosed at page 4/13 of Koga et al, primers (B1) and (B2), and probe (B3) (SEQ ID NOS 9-11 of Koga et al); this primer pair and probe are identical to instant SEQ ID NOS 5-7, respectively.  With further regard to claim 14, Koga et al also teach that their probe is preferably labeled; see third line on page 5/13.  With further regard to dependent claims 15-16, Koga et al also disclose GAPDH primer and probe sets identical to those of the claims; see the GAPDH primer and probe set of (a1), (a2), and (a3), SEQ ID NOS 6-8 of Koga et al, which are identical to instant SEQ ID NOS 9-11, respectively, and the GAPDH primer and probe set of (b1), (b2), and (b3), SEQ ID NOS 6, 12, and 8 of Koga et al, which are identical to instant SEQ ID NOS 9, 12, and 11, respectively (all disclosed at page 4/13 of Koga et al).  With further regard to claim 16, it is reiterated that Koga et al teach that their probes are preferably labeled; see third line on page 5/13.
	In view of the teachings of Koga et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hagag et al in view of Andersen et al so as to have employed the RT-PCR assay of Koga et al, including the single container/vessel and specific primer set and probe combinations of Koga et al, and thereby to have practiced methods meeting the requirements of each of claims 11-12 and 14-16.  An ordinary artisan would have recognized that the method of Koga et al – which is taught by Koga et al as being a rapid, easy and sensitive assay for WT1 quantification –could be performed more rapidly than the method taught by Hagag et al for WT1 quantification, and would have been motivated to have made such a modification for the benefits of more rapid and simple WT1 quantification while maintaining detection sensitivity (as taught by Koga et al).
The reply of August 31, 2022 traverses the rejections under 35 USC 103 on the following grounds.
Applicant urges that the rejection under 35 USC 103 are ‘in error because the cited references neither disclose nor even remotely suggest the specific diagnosis that must be made to practice the presently claimed subject matter”, referring to the 4 alternative diagnoses of step (5) of independent claim 1 (Reply pages 11-12).  The reply notes that the Examiner has indicated that this step is obvious because the cutoff value of the claims is not defined, such that any diagnosis would be covered (Reply page 12), but urges that the rejection does not sufficiently explain how the claim limitations are met (Reply pages 12-13).
These arguments have been thoroughly considered but are not persuasive.  Again, the Examiner’s position is that the recording of any of the diagnoses of claim 1 are obvious over the combined teachings of Hagag et al in view of Andersen et al, because the “predetermined cutoff value” of the claims is not limited in any way, such that a practitioner could select any value for the comparing of (4); if all of (a)-(d) are suggested by the cited art, then this encompasses a teaching of any one of (a)-(d) as well.  The claimed method relies on the relationship between WT1 mRNA levels and childhood ALL, which is clearly disclosed by Hagag et al, and Hagag et al also teach method steps as set forth in claim 1 as (1)-(4), as discussed in the rejection (including the teaching of a type of ratio index value and a type of cutoff value).  The present claims are not limited with regard to what may constitute the “predetermined cutoff value”; while applicant’s argument might be persuasive if this value, e.g., had some type of more specific required relationship to the type of data gathered in the prior method steps of claim 1, the present claim language does not require this.  Accordingly, what is taught by Hagag et al is sufficient to suggest what is actually required by the present claims (other than the “recording” of the diagnosis).  It appears that applicant may be intending for the term “predetermined cutoff value” to have a more specific meaning than what the claims actually require; however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As the rejection is made under 35 USC 103, not 35 USC 102, Hagag et al need not disclose each feature of the claimed invention; rather, the claimed invention must be suggested and rendered obvious by the relied upon combination of references.  With regard to the recording of a diagnosis, the teaching of such a recording is provided by the secondary reference Andersen et al (and the combined teachings of Hagag et al in view of Andersen et al render the claimed invention obvious, as indicated in the rejection itself).  Accordingly, applicant’s argument is not persuasive.  As the further rejection involving Koga et al is not separately addressed in the Reply, the above response to Applicant’s arguments applies equally to the traversal to the extent that it pertains to the rejection involving Hagag et al in view of Andersen et al and Koga et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634